           Case 2:15-cr-00285-APG-EJY Document 534 Filed 04/30/20 Page 1 of 4



 1   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
 2   CHESNOFF & SCHONFELD
 3   520 South Fourth Street
     Las Vegas, Nevada 89101
 4   Tel.: [702] 384-5563
     Fax: [702] 598-1425
 5   rschonfeld@cslawoffice.net
 6                       UNITED STATES DISTRICT COURT
 7                             DISTRICT OF NEVADA
                                      ****
 8   UNITED STATES OF AMERICA         )
                                      )
 9                  Plaintiff,        )
                                      )
10   v.                               )     CASE NO: 2:15-cr-285-APG-EJY
11                                    )
     CHARLES BURTON RITCHIE, and      )    STIPULATION TO CONTINUE
12   BENJAMIN GALECKI,                )    SENTENCING AND
                                      )    [PROPOSED ORDER]
13                  Defendants.       )
                                      )
14

15          IT IS HEREBY STIPULATED and AGREED by and between James E. Keller, Esq., Cole

16   Arnold Radovich, Esq., and Jason Ruiz, Esq., of the U.S. Department of Justice, and Richard A.

17   Schonfeld, attorney for Defendant, Benjamin Galecki, and John Lloyd Snook, III, Esq., attorney for
18   Defendant, Charles Burton Ritchie, that the Sentencing hearing currently scheduled for May 22,
19
     2020, at 9:00 a.m. be continued to July 14, 2020, at 9:00 a.m. It is further stipulated and agreed that
20
     any Sentencing memoranda shall be due on June 29, 2020.
21

22

23

24

25

26
           Case 2:15-cr-00285-APG-EJY Document 534 Filed 04/30/20 Page 2 of 4



 1          This Stipulation is entered into for the following reasons:
 2          1.      In light of the COVID-19 pandemic, Section 15002(b)(3) of the CARES Act, and this
 3
     Court’s Administrative Orders, including Temporary General Order 2020-05, there is good cause
 4
     for a continuance of the Sentencing hearing and deadline for submission of Sentencing memoranda.
 5
            2.      On March 19, 2020, the Chief Judge of the U.S. District Court for the District of
 6

 7   Nevada issued Temporary General Order 2020-04 (collectively with General Order 2020-03, “the

 8   General Orders”), which noted that “the COVID-19 pandemic has continued to spread,” resulting

 9   in the need for “more aggressive social-distancing measures.” The Court noted further that, “[o]n
10   March 17, 2020, the Governor of the State of Nevada ordered the closure of many business
11
     establishments and strongly encouraged all citizens to stay home.” Accordingly, the Court ordered
12
     the temporary closure of the Clerk’s office, and implemented other changes, including “striving to
13
     eliminate in-person court appearances.”
14

15          3.      Accordingly, based on the public health emergency brought about by the

16   COVID-2019 pandemic, and the required social-distancing measures as recognized in the General

17   Orders; the parties agree to continue the currently scheduled Sentencing hearing.
18          4.      The parties agree that the Sentencing can be further delayed without serious harm to
19
     the interests of justice. See Temporary General Order 2020-05.
20
            5.      The Defendants do not object to the continuance.
21
     ///
22

23

24

25

26
                                                     2
           Case 2:15-cr-00285-APG-EJY Document 534 Filed 04/30/20 Page 3 of 4



 1          6.     For all the above-stated reasons, the ends of justice would best be served by a
 2   continuance of the Sentencing hearing and deadline for submission of Sentencing memoranda.
 3
                   DATED this 30th day of April, 2020.
 4
     UNITED STATES ATTORNEY                                   CHESNOFF & SCHONFELD
 5
           /s/                                                    /s/
 6
     JAMES E. KELLER, ESQ.                                    RICHARD A. SCHONFELD, ESQ.
 7   400 South Virginia St.                                   Nevada Bar No. 6815
     Reno, Nevada 89501                                       520 South Fourth Street
 8   Attorney for Plaintiff                                   Las Vegas, Nevada 89101
                                                              Attorney for Defendant
 9                                                            Benjamin Galecki
          /s/
10   COLE RADOVICH, ESQ.
11   JASON RUIZ, ESQ.
     Narcotic and Dangerous Drug Section
12   Criminal Division / U.S. Department of Justice
     145 N Street NE / Second Floor, East Wing
13   Washington D.C. 20530
14

15
           /s/
16   JOHN LLOYD SNOOK, III, ESQ.
     Snoot & Haughey, P.C.
17   408 East Market Street, Suite 107
     Charlottesville, Virginia 22902
18   Attorney for Defendant, Charles Burton Ritchie
19

20

21

22

23

24

25

26
                                                      3
             Case 2:15-cr-00285-APG-EJY Document 534 Filed 04/30/20 Page 4 of 4



 1                                               ORDER
 2           Based on the foregoing, and with good cause appearing, IT IS HEREBY ORDERED that
 3
     Defendants’ Sentencing hearing currently scheduled for May 22, 2020, at 9:00 a.m. be continued to
 4
     July 14, 2020, at 9:00 a.m.
 5
             IT IS FURTHER ORDERED that any Sentencing memoranda shall be due on June 29,
 6

 7   2020.

 8           IT IS SO ORDERED.

 9           DATED this 30th day of April            , 2020.
10

11
                                                         HONORABLE ANDREW P. GORDON
12                                                       UNITED STATES DISTRICT JUDGE

13   Submitted by:
14
        /s/
15   RICHARD A. SCHONFELD, ESQ.

16

17

18

19

20

21

22

23

24

25

26
                                                    4
